                                                                                          United States District Court
                                                                                            Southern District of Texas

                                                                                               ENTERED
                                                                                              March 25, 2019
                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS                                David J. Bradley, Clerk

                                CORPUS CHRISTI DIVISION

PEDRO LOPEZ GARCIA,                                          §
                                                             §
              Petitioner,                                    §
VS.                                                          §    CIVIL NO. 2:18-CV-08
                                                             §
LORIE DAVIS,                                                 §
                                                             §
              Respondent.                                    §

                                                       ORDER

           Before the Court is Respondent’s Motion for Summary Judgment With Brief
in Support, Dkt. No. 11; the July 24, 2018 Memorandum and Recommendation
(“M&R”) of the Magistrate Judge to whom this case was referred, Dkt. No. 15;
Affidavit Lack of Communication, Dkt. No. 16; and Letters from Pedro Lopez Garcia
(“Garcia” or “Petitioner”), Dkt. Nos. 20 and 21.
           After independently reviewing the record and considering the applicable law,
the Court ADOPTS the M&R, Dkt. No. 15; GRANTS Respondent’s Motion for
Summary Judgment, Dkt. No. 11; DISMISSES Petitioner’s application for habeas
corpus relief as second or successive WITHOUT PREJUDICE to re-filing if proper
authorization from the Fifth Circuit is obtained;1 and DENIES Petitioner a
certificate of appealability.
           Final judgment will be entered separately.


           SIGNED this 25th day of March 2019.



                                                              ___________________________________
                                                              Hilda Tagle
                                                              Senior United States District Judge

1
    The Court also holds that Petitioner’s habeas corpus petition is time-barred.


1/1
